     Case 2:18-cv-02130-MCE-AC Document 43 Filed 07/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TYRONE HUNT,                                      No. 2:18-cv-2130 MCE AC P
12                      Plaintiff,
13           v.                                         ORDER
14    C.J. LEWIS, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion for leave to file a second amended complaint. ECF No. 42. Since

19   plaintiff has already amended the complaint once, he must obtain leave to amend the complaint.

20   See Fed. R. Civ. P. 15(a). However, the motion is not accompanied by a copy of the proposed

21   amended complaint as required by the Local Rules. See L.R. 137(c). The motion will therefore

22   be denied without prejudice to a motion that includes a copy of the proposed amended complaint.

23          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to amend, ECF No. 42, is

24   DENIED without prejudice.

25   DATED: July 19, 2021

26

27

28
